DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 9-12, 14-20 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,459,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and/or obvious over those of the patent. The device display manager of the patent corresponds to the controller of the instant application.
16/590,111
10,459,737
1, 16 & 19. An apparatus comprising: 
     a controller; and 
     a plurality of displays communicatively coupled to the controller to display images; 
     
     wherein the controller is configured to: 


     receive an identification of a gesture made on a first of the plurality of displays while the first and a second of the plurality of displays are in a wake state, the first and second displays being different displays; and 
     cause the second display to change from the wake state to a sleep state 
in response to the identified gesture.
1, 13 & 16.  An apparatus comprising: 
     one or more processors;  
     a plurality of displays communicatively coupled to the one or more processors to display images;  and 
     a device display manager (DDM) communicatively coupled to the one 
or more processors to: 
     receive an identification of a gesture made on a first of the plurality of displays; and 
     


     cause a second of the plurality of displays 
to enter a sleep state or an awake state based at least in part on the identified gesture and a current state of the second display, the first and second displays being different displays;  wherein if the identified gesture 
indicates to an application to no longer display an image on the second display 
and a current state of the second display being the awake state, then the DDM 
is to cause the second display to enter the sleep state.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to computer-readable media, which may be transitory (Specification; para. 0058).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-10, 12, 14, 16, 18-19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb et al., U.S. Pub. No. 2015/0116362, in view Vance et al., U.S. Pub. No. 2006/0085753.
As per claims 1, 3, 16 and 19, Aurongzeb teaches an apparatus comprising: 
a controller (embedded controller 120; fig. 1; para. 0028-0030); and 
a plurality of displays communicatively coupled to the controller to display images (first and second display screens 125/135); wherein the controller is configured to: 
receive an identification of a gesture made on a first of the plurality of displays, the first and second displays being different displays (identify virtual tool gesture via touch controller; para. 0027). 
While Aurongzeb teaches virtual tools such as virtual buttons and teaches powering down a display screen into a sleep mode (para. 0079), Aurongzeb does not expressly teach causing the second display to change from the wake state to a sleep state in response to the identified gesture. Vance teaches switching a second display on and off from a software switch on a first display screen (para. 0029). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to implement a virtual sleep/wake tool on Aurongzeb’s first display, so as to allow for convenient power control.
As per claim 3, Vance receiving a second identification of a second gesture made on the first display while the first display is in the wake state and the second display is in the sleep state, and to cause the second display to change from the sleep state to the wake state (para. 0029).
As per claims 9 and 23, Aurongzeb teaches the first and/or the second display is a touch display (fig. 1).

As per claim 12, Aurongzeb teaches the controller is further configured to identify the current state of the second display (“state of usage”; para. 0030).
As per claim 14, Aurongzeb teaches the controller comprises one or more processors and a display device manager (DDM) operated by the one or more processors (display mode selector 245; para. 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589.  The examiner can normally be reached on 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALBERT WANG/Primary Examiner, Art Unit 2186